Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated April 21, 2022, has been received. By way of this reply, Applicant has amended claims 1, 35, 36, 41, 44 and 46 and cancelled claims 2, 11, 14-15, and 17-18.
Claims 1, 3-10, 12-13, 16, 19-53 are currently pending in the application. Claims 8, 20-21, 28, 43, and 48-53 remain withdrawn from consideration.
Claims 1, 3-7, 9-10, 12-13, 16, 19, 22-27, 29-42, and 44-47 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated October 21, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-10, 12-13, 16, 19, 22-27, 29-40, and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant argues that the specification discloses in detail how a person of skill can go about performing the steps recited in claim 1, and that the present methods are directed to improving immunological tolerance to donor's cells, organs and tissues. 
Applicant’s arguments have been considered but are not found to be persuasive.
First, the claims are not directed to improving immunological tolerance, they are directed to methods of treating a patient. Specifically, claim 35 recites "A method of treating a hematological disorder selected from the group consisting of leukemia, lymphoma, myeloma, hereditary or acquired immunodeficiency, hemoglobinopathy, fanconi anemia, post-transplant lymphoproliferative disease (PTLD)...". Furthermore, Applicant's specification recites more possible conditions which may be treated by the claimed method, including type I diabetes, multiple sclerosis, Parkinson disease, Alzheimer's disease, spinal cord injury, and ulcerative colitis (para. 00025). Also described are treatments for autoimmune diseases, including Graves disease, inflammatory bowel disease, Crohn's disease, systemic sclerosis, psoriasis, rheumatoid arthritis, immune thrombocytic purpura, systemic lupus erythematosus, juvenile idiopathic arthritis, and autoimmune cytopenia (para. 00028). 
Under the broadest reasonable interpretation of "[a] method of treating a patient", the claimed method may encompass any or all of the above diseases, whereas Applicant's specification only describes the method being used to increase tolerance specifically to an allogeneic tissue graft from an HSC-mismatched donor. There is nothing to indicate that the above method would effectively treat the broad scope of diseases claimed.
There is insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method. In view of the lack of predictability of the art (e.g., treating leukemia) to which the invention pertains, undue experimentation would be required to practice the claimed method of treatment of any of the claimed hematological disorders with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively use the claimed agents and absent working examples providing evidence which is reasonably predictive that the claimed agents are effective for ameliorating any of the claimed hematological disorders commensurate in scope with the claimed invention.
The scope of enablement provided to one skilled in the art by the disclosure must be commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
This rejection is therefore maintained.
Applicant is invited to amend the claims to recite "A method of improving tolerance of an allogenic transplant..." in order to obviate this rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 1, 3-7, 9-10, 12-13, 16, 19, 22, 26-27, and 29-42 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weissman (US20180214524A1).
Applicant’s arguments in view of the amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 9-10, 12-13, 16, 19, 22, 25-27, are 29-42 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman. This is a new grounds of rejection.
Weissman teaches a method of treating a patient by depleting hematopoietic stem cells (HSCs) of the patient with an antibody which binds c-kit (CD117) (para. 0007-0008, 0050) that is conjugated to a toxin (para. 0098), followed by administering to the patient allogeneic cells from a donor (para. 0007, 0019, 0042), and providing transient immunosuppression by administering an agent which inhibits CD40/CD40L activity and rapamycin (para. 0009 and 0020), wherein the stem cells are administered during a period of transient immunosuppression (para. 0116).
Weissman further teaches that the donor may be HLA-matched or HLA-mismatched (para. 0090).
Weissman further teaches that the stem cell population may be selected for expression of CD34 and CD90 (para. 0105).
Weissman further teaches that interruption of the CD40-CD40L axis can help induce tolerance to hematopoietic cells and skin grafts and importantly, does not deplete all T cells since CD40L is upregulated on activated T cells (para. 0152), which is pertinent to claim 39. 
Weissman also teaches that the donor cells are administered after the conditioning regimen, thereby providing immune tolerance to the donor cells for future organ transplants (para. 0020). 
Weissman further teaches that the anti-CD117 antibody may be humanized (para. 0050), and may be a fragment with antigen-binding capability, including scFv and diabodies (para. 0091).
Weissman further teaches that dosage of the anti-CD117 antibody may be between 0.05 mg/kg to about 10 mg/kg (para. 0052). Weissman also teaches that the antibody may be administered intravenously (para. 0123).
Weissman further teaches that the conjugate toxin may be saporin, which is a ribosome inactivating protein (para. 0098).
Weissman further teaches monitoring the recipient for hematopoietic stem cell engraftment (para. 0012).
Weissman further teaches that the HLA-mismatched donor contains a mismatch from the recipient with regards to the HLA-A, HLA-B or HLA-DR alleles (para. 0085-0089).
Weissman further teaches that the above method may be used to treat leukemia (para. 0131-0132).
Weissman further teaches that the above method may be used to treat autoimmune diseases, including systemic lupus erythematosus (SLE) and systemic sclerosis (para. 0131).
Weissman further teaches that the above method is useful induction of tolerance in a patient, for example tolerance to donor tissue (para. 0020). Weissman also teaches that the cells to be employed may be genetically modified, for example, by recombination (para. 0108).
While Weissman does not teach the claimed invention in a single embodiment, it would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to arrive at the claimed invention by following the teachings of Weissman. Weissman teaches both the use of an antibody which binds c-kit conjugated to a toxin and administering an agent which inhibits CD40/CD40L activity and rapamycin in combination for the treatment of cancer. The skilled artisan would be able to combine both the antibody-toxin conjugate and the CD40L binding agent by methods presented in Weissman to arrive at the claimed invention with no change in the mechanism of action of either compound, and the combination would have yielded nothing more than predictable results. The synergy between such compounds is to be expected according to the teachings of Weissman, which gives a motivation to combine an antibody which binds c-kit conjugated to a toxin and administering an agent which inhibits CD40/CD40L activity and rapamycin.
Applicant argues that Weissman does not teach the claimed method of using anti-c-Kit (CD117) antibody to achieve immune tolerance, but instead requires a combination of six antibodies, recited in para. 0150. Applicant also argues that Weissman does not include administering "a CD117 antibody or antibody fragment with specific binding affinity to a protein displayed at the HSC surface said antibody or antibody fragment being coupled with a toxin," as recited in present claims. Applicant also argues that the recitation of coupled toxins in para. 0098 in Weissman is not a disclosure of a CD117 antibody or antibody fragment bound to a toxin.
Applicant's arguments have been considered but are not found to be persuasive.
According to Applicant's specification at para. 00021, CD117 is expressed at the surface of hematopoietic stem cells (HSCs). Therefore, an antibody which binds CD117 would satisfy this claim limitation. Therefore, Weissman implicitly teaches this limitation.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. MPEP 2141(II)(C).
Weissman clearly states that "[a]gents that deplete endogenous stem cells include, without limitation, an antibody specific for c-kit" (para. 0008, also see, e.g. claim 5). Weissman clearly teaches the use of antibodies which are conjugated to toxins (para. 0098 of Weissman). The teachings of Weissman are not limited to only the combination of antibodies used in the example which Applicant has cited.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weissman in view of Fraser (WO-9526740-A1).
As stated supra, Weissman teaches all of the claim limitations of claim 1. However, Weissman does not teach pre-treatment of the allogeneic cells prior to transplantation.
Fraser teaches methods for transplanting cells into an allogeneic or recipient, wherein the cell is treated with an antibody which binds to a cell surface antigen (see, e.g., claim 4). Fraser further teaches that such prior treatment of donor cells increases the success of the transplant by inhibiting an immune response against the cell in the recipient (see, e.g., page 2, lines 8-35, and page 4, line 6 through page 5, line 18).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Weissman and Fraser to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Weissman and Fraser are concerned with treatment regimens to improve the success of hematopoietic cell engraftment, specifically, by reducing immune rejection of grafted cells. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). The skilled artisan could combine the treatment regimens of Weissman and Fraser by known methods, with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman in view of Poma (U.S. patent 10,392,425).
Applicant argues that there is no finding in the previous Office Action that Weissman discloses a method for developing immune tolerance to allogenic cells of an HLA-mismatched donor, the method comprising administering the HSC-depleting composition comprising a CD117 antibody or antibody fragment, said CD117 antibody or antibody fragment being coupled with a toxin.
Applicant’s arguments have been considered but are not found to be persuasive, for reasons described supra. 
This rejection is therefore maintained.

Claims 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman in view of Bernardo (Hum Gene Ther. 2016 Oct;27(10):741-748) and Saydaminova (Mol Ther Methods Clin Dev. 2015 Jan 14;1:14057).
Applicant argues that there is no finding in the previous Office Action that Weissman discloses a method for developing immune tolerance to allogenic cells of an HLA-mismatched donor, the method comprising administering the HSC-depleting composition comprising a CD117 antibody or antibody fragment, said CD117 antibody or antibody fragment being coupled with a toxin.
Applicant’s arguments have been considered but are not found to be persuasive, for reasons described supra. 
This rejection is therefore maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-19, 22-27, 29-42, and 44-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10 of U.S. Patent No. 10,280,225 in view of Weissman, Poma, Bernarndo, and Saydaminova as described above.
Applicant argues that Weissman teaches a combination of 6 antibodies necessary for administration of allogeneic cells, and that there is no disclosure in Weissman that gives reasonable expectation of success. 
Applicant's arguments have been considered but are not found to be persuasive, for reasons described supra.
This rejection is therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Czechowicz (Science. 2007 Nov 23;318(5854):1296-9.) teaches the use of ACK2, an antibody known to recognize and antagonize c-kit (CD117), for the purpose of depleting hematopoietic stem cells prior to allogeneic bone marrow transplantation (page 1297, left column, fourth paragraph). Specifically, Czechowicz teaches that ACK2 treatment enhances hematopoietic stem cell (HSC) engraftment (Figure 3).
Wu (Bone Marrow Transplant. 2002 Jun;29(12):949-56) teaches that a combination of rapamycin and T cell costimulatory blockade by an anti-CD40L monoclonal antibody induces a stable and high level of hematopoietic macrochimerism after transplanting a single modest dose of bone marrow cells without irradiation, and that rapamycin and T cell costimulatory blockade as post-transplant treatment promote bone marrow engraftment (abstract).
Down (WO2004002425A2) teaches that an anti-c-kit (or anti-CD117) antibody may be administered prior to introduction of donor bone marrow cells to deplete or inactivate hematopoietic stem cells (HSC), for promoting tolerance in a recipient to a graft in the absence of myeloablative conditioning (claim 18 and page 5, line 19 through page 6, line 2). 
Down also teaches that the above antibody is administered to the prospective recipient prior to introduction of donor bone marrow cells (page 6, lines 1-2).
Down further teaches that this method is useful for establishing mixed hematopoietic cell chimerism in the treatment of malignant and non-malignant diseases, particularly of the blood, or in the promotion of immunological acceptance for cellular, tissue, and/or solid organ transplantation, or to prevent or reduce graft-versus-host disease (GvHD) (page 6, lines 27-32).
Down further teaches that this method is useful to minimize GvHD in HLA-mismatched pairs (page 25, lines 8-16).
Down further teaches that the graft may include organs, such as skin (page 12, lines 15-19).
Down also teaches that it is useful to combine this method with immunosuppressive drugs, such as rapamycin (page 40, lines 18-31).
Down also teaches that this method is useful for treatments of hematological malignancies such as leukemia (page 34, lines 22-24). 
Down also teaches that preferred cells for transplant are allogeneic bone marrow or cord blood cells (page 35, lines 11-14).
Down further teaches that the use of CD40 ligand blockers are also useful in conjugation with the above method, either pre- or post-transplantation (page 54, lines 17-32).
Down further teaches that the antibody to be used may be humanized (claims 14-15).
Down further teaches that the antibody to be used may be an Fab (page 11, lines 6-17).
Down further teaches the administration of the above anti-CD117 antibody may be 1 mg/kg (page 48, lines 14-26).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644      

/AMY E JUEDES/            Primary Examiner, Art Unit 1644